The judgment of the court in this case was based upon the undisputed averments of the pleadings and the agreed statement of facts. Appellant's contention is that the same was erroneous, in that, being the widow of the deceased allottee, the owner of the land, which was occupied by her, she was entitled to dower therein, and that by virtue of having been appointed administratrix of her deceased husband's estate she was entitled to the possession of the entire tract, which she insists, with its proceeds, was liable for the payment of the debts of the deceased, and that, if either of these conditions were true, the judgment for $200, given as damages for her withholding possession from plaintiff, was erroneous. The appellee, plaintiff below, has not favored us with a brief. Hence we are unable to further state his contentions or the claims he makes upon which the judgment rendered should be sustained.
On June 30, 1902, Congress passed the following act:
"The provisions of the act of Congress approved March 1, 1901 (31 Stat. 861), in so far as they provide for descent and distribution according to the laws of the Creek Nation, are hereby repealed, and the descent and distribution of land and money provided *Page 852 
for by said act shall be in accordance with chapter 49, of Mansfield's Digest of the Statutes of Arkansas, now in force in Indian Territory: Provided, that only citizens of the Creek Nation, male and female, and their Creek descendants, shall inherit lands of the Creek Nation; and provided, further, that if there be no person of Creek citizenship to take the descent and distribution of said estate, then the inheritance shall go to the noncitizen heirs in the order named in said chapter 49."
On April 28, 1904, Congress passed an act providing for additional United States judges in the Indian Territory and for other purposes. Act April 28, 1904, c. 1824, 33 St. 573 (10 Fed. St. Ann. p. 138). Section 2 of that act provides:
"All the laws of Arkansas heretofore put in force in the Indian Territory are hereby continued and extended in their operation, so as to embrace all persons and estates in said territory, whether Indian, freedmen, or otherwise, and full and complete jurisdiction is hereby conferred upon the district courts in said territory in the settlements of all estates of decedents, the guardianships of minors and incompetents, whether Indians, freedmen, or otherwise."
On May 2, 1890, chapter 53 of Mansfield's Digest of Arkansas was adopted and put into force in the Indian Territory. Sections 1820, 1859, 1875, 1891, and 1876, Ind. T. Ann. St. 1899, provide:
"Section 1820. (M. D. 2522.) When any person shall die, having title to any real estate or inheritance, or personal estate, not disposed of, nor otherwise limited by marriage settlement, and shall be intestate as to such estate, it shall descend and be distributed, in parcenary, to his kindred, male and female, subject to the payment of his debts and the widow's dower, in the following manner," etc.
"Sec. 1859. (M. D. 2571.) A widow shall be endowed of the third part of all the lands whereof her husband was seised of an estate of inheritance at any time during the marriage, unless the same shall have been relinquished in legal form."
"Sec. 1875. (M. D. 2587.) A widow may tarry in the mansion or chief dwelling-house of her husband for two months after his death, whether her dower be sooner assigned her or not, without being liable to any rent for the same; and, in the meantime, *Page 853 
she shall have a reasonable sustenance out of the estate of her husband."
"Sec. 1891. (M. D. 2603.) It shall be the duty of the heir at law of any estate, of which the widow is entitled to dower, to lay off and assign such dower as soon as practicable after the death of the husband of such widow."
"Sec. 1876. (M. D. 2588.) If the dower of any widow is not assigned and laid off to her within two months after the death of her husband, she shall remain and possess the mansion or chief dwelling-house of her late husband, together with the farm thereto attached, free of all rents, until her dower shall be laid off and assigned to her."
The unambiguous terms of the foregoing statutes to our minds render extended discussion of the right of the defendant to retain possession of the land in controversy by virtue of her dower unnecessary. It appears, as is noted, it was the duty of the heirs to lay off and assign the widow's dower as soon as practicable after the death of the husband. The fact that the heirs of the deceased, immediately after his death, sold the land, conveying all of their interests in it, taken in connection with this suit of ouster, and the further fact that no mention is made either in the pleadings or in the agreed statement of facts of any assignment of dower, is, in our judgment, sufficient upon which to base a finding that it had not been made. This failure entitled her to "remain and possess the mansion or chief dwelling-house of her late husband, together with the farm thereto attached, free of all rent, until her dower shall be laid off and assigned to her," and the defendant was clearly within her rights in thus retaining this property as she did. Trimble and Wife v. James, Adm'r,40 Ark. 393; Mock et al. v. Pleasants, 34 Ark. 63; Smith v. Stevens etal., 164 Mo. 415, 64 S.W. 260.
Under the authority of the foregoing statutes, and the cases cited sustaining the principles and law declared therein, we hold that the widow was entitled to continue her possession of the land involved. This disposes of the principal question, and determines the controversy in her favor. Hence it will not be necessary *Page 854 
to pass upon the question of what rights her position as administratrix gave her.
The judgment of the trial court is accordingly reversed, and the case is dismissed, at the costs of appellee.
All the Justices concur.